DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitowft et al. (US 2005/0279756).
Regarding Claim 1, Bitowft discloses a home tissue paper accommodation container (fig.1) comprising: a container body (fig.1) that has an accommodation space that is configured to accommodate home tissue paper therein, inside, wherein: the container body includes an upper container body (102) that forms an upper part of the container body and a lower container body (100) that forms a lower part of the container body, the upper container body (102) and the lower container 
Regarding Claim 3, Bitowft discloses wherein the at least one connection portion (150) is a plurality of connection portions (plurality of 150).
Regarding Claim 5, Bitowft discloses wherein the connection portion (150) includes a thick portion (152) that extends in an upper-lower direction when the container body and the lower container body (100) that are assembled (fig.1), and wherein, in the connection portion (150), the thick portion (152) is thicker than a portion (end lower portion of 150; fig.1D) of the connection portion (150) other than the thick portion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bitowft et al. (US 2005/0279756).
Regarding Claim 2, although Bitowft does not explicitly disclose wherein the connection portion (150) has a length that is substantially the same as a total of: (i) a distance between a portion at which the connection portion (150) connects to the upper container body (102) and a lower edge of the upper container body when the upper container body and the lower container body (100) are assembled, and (ii) a distance between a portion at which the connection portion (150) connects to the lower container body (100) and an upper edge of the lower container body when the upper container body (102) and the lower container body are assembled, it would have been very obvious to one of ordinary skill in the art to implement any arbitrary size configuration for the limitations in question since it merely require routine skill to implement.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651